73977: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-41011: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73977


Short Caption:KILGORE VS. KILGORECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D459171Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/28/2017 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentRichard KilgoreBetsy Allen
							(Law Office of Betsy Allen)
						


Respondent/Cross-AppellantEleni KilgoreFred C. Page
							(Page Law Office)
						





Docket Entries


DateTypeDescriptionPending?Document


09/14/2017Filing FeeFiling Fee due for Appeal.


09/14/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-31047




09/14/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-31049




09/14/2017Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.17-31051




09/15/2017Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED).


09/18/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-31434




09/26/2017Filing FeeFiling Fee Paid. $250.00 from Fred Page.  Check no. 1411. (Cross-Appeal)


09/26/2017Notice of Appeal DocumentsFiled Notice of Cross-Appeal.17-32519




09/26/2017Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED).


09/27/2017Filing FeeFiling Fee Paid. $250.00 from Richard Kilgore.  Money Order no. 17-644728519. (Appellant/Cross-Respondent)


09/27/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-32908




09/28/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell.17-33043




10/11/2017Order/ProceduralFiled Order.  Case Appeal Statement due:  10 days.17-34635




11/15/2017Order/ProceduralFiled Order.  Appellant/Cross-Respondent's Case Appeal Statement due:  10 days.17-39278




11/15/2017Notice of Appeal DocumentsFiled Appellant/Cross-Respondent's Case Appeal Statement.17-39457




11/27/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-40689




11/29/2017Notice of Appeal DocumentsFiled Respondent/Cross-Appellant's Case Appeal Statement.17-41127




12/01/2017Settlement Order/ProceduralFiled Order Removing Appeal and Cross-Appeal from Settlement Program/Briefing Reinstated. This appeal and cross-appeal are removed from the settlement program.  Appellant/Cross-Respondent:  15 days transcript request, and 90 days opening brief.  Respondent/Cross-Appellant: 15 days transcript request.17-41492




12/04/2017Notice/OutgoingIssued Notice to respondent/cross-appellant to file Docketing Statement. Due date: 10 days.17-41647




12/20/2017Transcript RequestFiled Appellant/Cross-Respondent's Request for Transcript of Proceedings. Transcripts requested: 12/09/14, 12/30/14, 03/11/15, 06/10/15, 12/01/15, 06/22/16, 07/25/16, 08/16/16, 10/31/16, 12/01/16, 03/28/17, 05/04/17. To Court Reporter: Transcript Video Services.17-43934




12/21/2017MotionFiled Respondent/Cross-Appellant's Motion to Extend Time in Which to Submit Docketing Statement or in the Alternative Accept Late Filing.17-44171




01/02/2018Order/ProceduralFiled Order Granting Motion.  Respondent/Cross-Appellant's Docketing Statement due:  5 days.18-00117




01/08/2018Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement.18-00775




02/06/2018Notice/IncomingFiled Court Recorder's Notice of Non Payment for Transcripts.18-05079




02/27/2018MotionFiled Appellant's Motion for Enlargement of Time to File Opening Brief.18-07538




02/27/2018Order/ProceduralFiled Order Regarding Transcripts. Appellant/Cross-respondent shall have 11 days from the date of this order to pay the required deposit, if she has not done so already, and file proof of payment in this court.18-07674




03/08/2018Order/ProceduralFiled Order Granting Motion in Part. Appellant/Cross-Respondent shall have 30 days from the date of this order to pay the required deposit for the requested transcripts, and file proof of payment in this court. Opening Brief and Appendix due: 90 days.18-09140




03/12/2018Notice/IncomingFiled Appellant/Cross-Respondent's Notice of Compliance (Proof of payment for transcripts).18-09610




04/09/2018TranscriptFiled Notice from Court Reporter.  Kim Gurule/Transcript Video Services stating that the requested transcripts were delivered.  Dates of transcripts:  12/09/14, 12/30/14, 03/11/15, 06/10/15, 12/01/15, 06/22/16, 07/25/16, 08/15/16, 10/31/16, 12/01/16, 03/28/17, 05/04/17.18-13462




06/06/2018MotionFiled Motion for Enlargement of Time to File Opening Brief.18-21593




06/12/2018Order/ProceduralFiled Order Granting Motion.  Appellant/Cross-Respondent's Opening Brief and Appendix due:  5 days.18-22190




06/12/2018AppendixFiled Joint Appendix Volume 1.18-22373




06/12/2018AppendixFiled Joint Appendix Volume 2.18-22375




06/12/2018AppendixFiled Joint Appendix Volume 3.18-22378




06/12/2018AppendixFiled Joint Appendix Volume 4.


06/14/2018MotionFiled Appellant's Motion for Enlargement of Time (Appendix to Opening Brief).18-22846




06/19/2018Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent shall have until July 19, 2018, to file and serve the remaining volumes of the appendix and the opening brief on appeal.18-23261




06/29/2018AppendixFiled Joint Appendix Volume 4.18-24823




06/29/2018AppendixFiled Joint Appendix Volume 5.18-24824




06/29/2018AppendixFiled Joint Appendix Volume 6.18-24825




06/29/2018AppendixFiled Joint Appendix Volume 7.18-24826




06/29/2018AppendixFiled Joint Appendix Volume 8.18-24827




07/19/2018MotionFiled Appellant/Cross-Respondent's Motion for Enlargement of Time (Opening Brief).18-27656




07/27/2018MotionFiled Appellant's Motion for Fees Pursuant to NRAP 30(h).18-28991




08/01/2018MotionFiled Respondent/Cross-Appellant's Opposition to Appellant's Motion for Extension of Time.18-29472




08/09/2018MotionFiled Respondent/Cross-Appellant's Response to Appellant's Motion for Fees Pursuant to NRAP 30(h).18-30609




08/16/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the opening brief received on July 24, 2018.18-31695




08/16/2018BriefFiled Appellant/Cross-Respondent's Opening Brief.18-31698




08/30/2018Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent shall have 15 days from the date of this order to serve respondent/cross-appellant with an invoice detailing the costs involved in the preparation of the appendix, excluding the transcripts fees, and file a copy in this court.  Respondent/cross-appellant shall have 30 days from receipt of the invoice to remit one-half of the cost to appellant/cross-respondent and provide this court with written proof of payment.  Should respondent/cross-appellant object to any costs in the invoice, she shall serve and file an objection, in this court, within 15 days of service of the invoice.  Appellant/cross-respondent shall have 11 days from service of the objection to file any response.  Failure to timely serve and file an invoice will result in the waiver of the ability to recover any costs under NRAP 30(h).18-33956




09/04/2018MotionFiled Appellant/Cross-Respondent's Motion for Cost of Transcripts.18-34319




09/10/2018Notice/IncomingFiled Appellant/Cross-Respondent's Certificate of Service (Motion for Costs of Transcripts).18-35121




09/10/2018Notice/IncomingFiled Appellant/Cross-Respondent's Notice of Invoice of Costs of Preparation of Appendix.18-35133




09/14/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal due:  October 1, 2018.18-36091




09/19/2018MotionFiled Respondent/Cross-Appellant's Response to Appellant/Cross-Respondent's Motion for Reimbursement of Transcript Costs.18-36766




10/01/2018BriefFiled Respondent/Cross-Appellant's Answering Brief and Opening Brief on Cross-Appeal.18-38222




10/01/2018AppendixFiled Respondent/Cross-Appellant's Appendix Volume 1.18-38223




10/04/2018Order/ProceduralFiled Order Granting Motion.  Respondent shall have 45 days from the date of this order to remit to appellant $2,008.30 and provide this court with proof of payment.18-38955




11/01/2018MotionFiled Appellant's Motion for Extension of Time to File Reply Brief.18-42948




11/06/2018Order/ProceduralFiled Order Granting Motion. The clerk shall file the brief received on November 1, 2018. (SC).18-902928




11/06/2018BriefFiled Appellant/Cross-Respondent's Reply Brief. (SC).18-902929




11/06/2018MotionFiled Respondent/Cross-Appellant's Opposition to Appellant/Cross-Respondent's Motion for Extension of Time. (SC)18-902948




11/06/2018MotionFiled Respondent/Cross-Appellant's Motion to Treat Case as Submitted. (SC)18-902960




11/15/2018Order/ProceduralFiled Order Denying Motion.  Respondent/cross-appellant has filed a motion to treat this case as submitted based on appellant/cross-respondent's failure to timely file an answering brief on cross-appeal and reply brief on appeal.  The combination answering and reply brief was filed on November 6, 2018, pursuant to an order granting appellant/cross-respondent's motion for an extension of time.   Accordingly, we deny the motion.  fn1[We take no action on the opposition filed on November 6, 2018.]  (SC)18-904282




11/19/2018BriefFiled Respondent/Cross-Appellant's Reply Brief to Answering Brief to Cross-Appeal. (SC)18-904889




11/19/2018Case Status UpdateBriefing Completed/To Screening. (SC)


12/24/2018Order/ProceduralFiled Order.  On October 4, 2018, we entered an order directing respondent/cross-appellant to remit to appellant/cross-respondent $2,008.30 as reimbursement for transcript fees and provide this court with proof of payment by November 19, 2018.  To date, respondent has failed to provide proof of payment or otherwise communicate with this court.  Respondent shall have 11 days from the date of this order to file proof of payment in this court.  Failure to comply with this order may result in the imposition of sanctions.  (SC)18-910196




01/09/2019MotionFiled Respondent/Cross-Appellant's Motion to Extend Time in Which to Submit Proof of Payment of Transcripts or in the Alternative to Accept a Late Filing. (SC)19-01260




01/14/2019Order/ProceduralFiled Order Granting Motion.  Respondent/cross-appellant shall have 5 days from the date of this order to file and serve written proof of payment of transcript fees.  (SC)19-01946




01/15/2019Notice/IncomingFiled Notice - Respondent/Cross-Appellant's Proof of Payment of Transcript.  (SC)19-02130




04/29/2019Order/ProceduralFiled Order Directing Supplemental Briefing.  Appellant shall have 14 days from the date of this order within which to file a supplemental brief.  Thereafter, the respondent shall have 14 days within which to file and serve a supplemental brief in response.  The supplemental briefs shall comply with the type-volume limitations in NRAP 32(a)(7)(A).  (SC)19-18726




05/10/2019BriefFiled Appellant/Cross-Respondent's Supplemental Brief. (SC)19-20660




05/26/2019BriefFiled Respondent/Cross-Appellant's Supplemental Brief. (SC)19-22880




08/27/2019MotionFiled American Academy of Matrimonial Lawyers Nevada Chapter Supporting Affirmance's Motion for Leave to File Amicus Curiae Brief. (SC)19-35806




08/27/2019BriefFiled Amicus Curiae Brief of American Academy of Matrimonial Lawyers Nevada Chapter Supporting Affirmance. (SC) (STRICKEN PER 09/19/19 ORDER).


09/19/2019Order/ProceduralFiled Order Denying Motion. No cause appearing, the untimely motion of the Nevada Chapter of the American Academy of Matrimonial Lawyers to file a brief of amicus curiae is denied.  NRAP 29.  The clerk of this court shall strike the amicus brief filed on August 27, 2019. (SC).19-39121




10/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Parraguirre/Cadish. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Cadish. 135 Nev. Adv. Opn. No. 47.NNP19-KP/RP/EC (SC)19-41011




10/28/2019RemittiturIssued Remittitur. (SC).19-44235




10/28/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 31, 2019. (SC)19-44235





Combined Case View